                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT WINCHESTER

 ALLAN BLAKE CARLTON,                             )
                                                  )
               Plaintiff,                         )
                                                  )            No.:   4:18-CV-3-TWP-CHS
 v.                                               )
                                                  )
 TIM LOKEY, AUSTIN SWING, MARY                    )
 WEST, JENNIFER LITTLE, and                       )
 SOUTHERN HEALTH GROUP,                           )

               Defendants.


                                 MEMORANDUM & ORDER

       The Court is in receipt of a pro se prisoner’s complaint under 42 U.S.C. § 1983 [Doc. 2]

and a motion for leave to proceed in forma pauperis [Doc. 1]. It appears from the motion for leave

to proceed in forma pauperis [Doc. 1] that Plaintiff lacks sufficient financial resources to pay the

filing fee. Accordingly, pursuant to 28 U.S.C. § 1915, this motion [Doc. 1] will be GRANTED.

       Because Plaintiff is an inmate in the Bedford County Correctional Facility, he will be

ASSESSED the civil filing fee of $350.00. The custodian of Plaintiff’s inmate trust account will

be directed to submit to the Clerk, U.S. District Court, 900 Georgia Avenue, Room 309,

Chattanooga, Tennessee 37402, as an initial partial payment, whichever is the greater of: (a) twenty

percent (20%) of the average monthly deposits to Plaintiff’s inmate trust account; or (b) twenty

percent (20%) of the average monthly balance in his inmate trust account for the six-month period

preceding the filing of the complaint. 28 U.S.C. § 1915(b) (1) (A) and (B). Thereafter, the

custodian of Plaintiff’s inmate trust account is directed to submit twenty percent (20%) of

Plaintiff’s preceding monthly income (or income credited to Plaintiff’s trust account for the

preceding month), but only when such monthly income exceeds ten dollars ($10.00), until the full
filing fee of three hundred fifty dollars ($350.00) as authorized under 28 U.S.C. § 1914(a) has been

paid to the Clerk. 28 U.S.C. § 1915(b)(2).

       To ensure compliance with this fee-collection procedure, the Clerk is DIRECTED to mail

a copy of this order to the custodian of inmate accounts at the institution where Plaintiff is now

confined. The Clerk is also DIRECTED to furnish a copy of this order to the Court’s financial

deputy. This order shall be placed in Plaintiff’s prison file and follow him if he is transferred to

another correctional institution.

       Plaintiff is NOTIFIED that the Court WILL NOT consider any amendments and/or

supplements to the complaint or any other kind of motion for relief until after the Court has

screened the complaint pursuant to the Prisoner Reform Litigation Act, see, e.g., 28 U.S.C. §§

1915(e)(2)(B) and 1915(A), which the Court will do as soon as practicable. Accordingly, the Court

will automatically deny any requests to amend or supplement the complaint and/or motions filed

before the Court has completed this screening.

       Plaintiff is ORDERED to immediately inform the Court and Defendants or Defendants’

counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it is the duty

of a pro se party to promptly notify the Clerk and the other parties to the proceedings of any change

in his or her address, to monitor the progress of the case, and to prosecute or defend the action

diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within fourteen

days of any change in address may result in the dismissal of this action.

       SO ORDERED.

       ENTER:


                                                     _s/ Thomas W. Phillips_________
                                              Senior United States District Judge



                                                 2
